Citation Nr: 9921952	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the upper spine radiating into the left shoulder, 
depression, a chronic back disability, a neck disability, a 
shoulder disability, headaches, hypertension and a heart 
disability, chronic sinusitis, residuals of a left leg 
fracture, a chronic bilateral ear disability or earaches, a 
chronic stomach disability, and a left knee disability.  

2.  Entitlement to service connection for a back condition as 
secondary to a leg and knee disability.  

3.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1963.  

By rating action dated in November 1996, the Department of 
Veterans Affairs (VA) Regional Office, Lincoln, Nebraska, 
denied entitlement to service connection for residuals of an 
injury to the upper spine radiating into the left shoulder.  
In a February 1997 rating action, the regional office denied 
entitlement to service connection for depression, a chronic 
back disability, a neck disability and a shoulder disability.  
In a May 1997 rating action, the regional office denied 
entitlement to service connection for headaches, a heart 
disability including hypertension, chronic sinusitis, 
residuals of a left leg fracture, a bilateral ear disability 
including earaches, a chronic stomach disability, a chronic 
left knee disability, and a back disability secondary to leg 
and knee disabilities.  At that time, the regional office 
also denied entitlement to a total rating based on individual 
unemployability.  The veteran appealed from the foregoing 
rating actions.  

The issue of entitlement to service connection for 
hypertension and heart disease is the subject of the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service medical records do not reflect the 
presence of an upper spine disability with involvement of the 
left shoulder, depression, a chronic back disability, a neck 
disability, a shoulder disability, a left knee disability, 
chronic sinusitis, or a chronic stomach disability. 

3.  The above conditions were initially reported many years 
following the veteran's separation from military service and 
have not been shown to be of service origin.  

4.  The veteran's headaches, left leg fracture, and bilateral 
ear condition existed prior to his entry on active duty and 
did not increase in severity during service.  

5.  In the absence of service-connected leg and knee 
disabilities, service connection may not be established for a 
low back disability on a secondary basis, nor is the veteran 
precluded from employment by reason of a service-connected 
disability.  

6.  The issues in the instant appeal are not shown to be 
medically complex or controversial such as to provide good 
cause for seeking a medical opinion from an independent 
medical expert.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
service connection for residuals of an injury to the upper 
spine radiating into the left shoulder, depression, a chronic 
back disability, a neck disability, a shoulder disability, 
chronic sinusitis, a chronic stomach disability, and a 
chronic left knee disability.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  

2.  The veteran's headaches, left leg fracture, and bilateral 
ear disability or earaches clearly and unmistakably existed 
prior to his entry into military service and were not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1998).  

3.  Service connection for a low back condition as secondary 
to a service-connected leg or knee disability is not 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310(a) (1998).  

4.  The veteran is not unemployable solely as a result of 
service-connected disability.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).  

5.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§§ 20.901, 20.902 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claims for Service Connection for Residuals of an 
Injury to the Upper Spine Radiating into the Left Shoulder, 
Depression, a Chronic Back Disability, a Neck Disability, a 
Shoulder Disability, Chronic Sinusitis, a Chronic Stomach 
Disability and a Left Knee Disability.  

The threshold question to be answered with regard to the 
above claims is whether the veteran has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal 
regarding those issues must fail and there is no duty to 
assist him further in the development of those claims because 
such additional development would be futile.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
As will be explained below, the Board finds that these claims 
are not well grounded.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The veteran's service medical records reflect that when he 
was seen in September 1962, he complained of gastroenteritis.  
He was seen later the same month with complaints of gas in 
the upper part of the stomach.  When he was examined for 
separation from service in December 1962, he reported on a 
medical history form that he had or had had sinusitis, hay 
fever, cramps in his legs, stomach trouble and a trick or 
locked knee.  It was indicated that the left knee on occasion 
showed instability on deep bending.  It was reported that the 
veteran had occasional indigestion.  However, clinical 
examination of the neck, sinuses, abdomen, upper and lower 
extremities and spine was normal.  

The veteran's service medical records do not reflect the 
presence of residuals of an injury to the upper spine 
radiating into the left shoulder, depression, a neck 
disability, a shoulder disability, chronic sinusitis, a 
chronic stomach disability or a chronic left knee disability.  
Those conditions were initially reported many years following 
the veteran's separation from military service and have not 
been shown to be of service origin.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The veteran in 
this case has not submitted any medical evidence, opinion or 
other independent evidence that supports his claim for 
service connection for residuals of an injury to the upper 
spine radiating into the left shoulder, depression, a neck 
disability, a shoulder disability, chronic sinusitis, a 
chronic stomach disability and a left knee disability.  Given 
the evidence that is of record, the claims for service 
connection for those conditions may not be considered well 
grounded.  Since the claims are not well grounded they must 
accordingly be denied.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).  

II.  The Claims for Service Connection for Headaches, a Back 
Disability, Residuals of a Left Leg Fracture, and a Bilateral 
Ear Disability or Earaches.  

The Board notes that it has found that the veteran's claims 
for service connection for the above conditions are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that he has presented claims that are 
plausible.  The Board is also satisfied that all relevant 
facts regarding those claims have been properly developed.  

The veteran's service medical records reflect that on his 
preinduction examination in September 1960, it was indicated 
that he had fractured his left lower leg in 1958 and had had 
residual stiffness of the great toe and a partial loss of 
sensation.  An X-ray study showed an old healed fracture in 
the lower third of the tibia that had good bony union and was 
in good position and alignment.  The veteran's blood pressure 
was 146/88.  

On a medical history form completed in January 1961, the 
veteran indicated that he had or had had high or low blood 
pressure, cramps in his legs, lameness, and a trick or locked 
knee.  He indicated that he had fractured his left leg two 
years previously.  

The veteran was seen during service in July 1961.  It was 
indicated that he had had intermittent episodes of back pain 
of a minimal nature for as long as he could remember.  It was 
stated that since basic training, he had had more or less 
constant low grade aching in the dorsal and upper lumbar 
spine.  The examination was completely normal, except for 
slight limitation of flexion and tenderness to percussion 
over the dorsal spine.  X-rays of the lumbosacral spine were 
negative, except for spina bifida occulta.  

The veteran was seen during service in February 1962 with a 
complaint of an earache with cold and damp weather.  In 
June 1962, he complained of headaches and a stuffy nose.  
When he was seen in October 1962, he reported pain that was 
worse when he would lie down or when first getting up.  It 
was indicated that bright sunshine bothered him.  An 
impression of photophobia was made.  It was indicated that he 
had a headache mostly in the morning when he became nervous.  
His physical examination was negative, except for a blood 
pressure reading of 150/80.  

When the veteran was examined for separation from service in 
December 1962, he indicated on a medical history form that he 
had or had had frequent or severe headaches and high or low 
blood pressure.  It was indicated that he had had high blood 
pressure readings in the past but not high enough to warrant 
treatment.  

On the report of medical examination dated in December 1962, 
the veteran's blood pressure reading was 140/102.  However, 
the vascular system was normal on clinical evaluation, and 
hypertension was not diagnosed.  Clinical evaluation of the 
head, heart, and lower extremities was reported to be normal.  
He was neurologically intact.  Clinical evaluation of the 
ears showed bilateral cerumen.  

The veteran's initial claim for VA disability benefits was 
submitted in June 1996.  

The regional office thereafter received VA and private 
medical records dated from 1985 to 1994 reflecting treatment 
for various conditions, including low back pain and high 
blood pressure.  In a November 1994 statement, Larry L. 
Teuber, M.D., indicated that the veteran had been seen during 
that month after being bucked off a horse in May 1994 and 
landing on the ground on his right hip.  The assessments 
included history of mild chronic low back pain, bilateral low 
back pain, possible L4-L5 disc protrusion, and degenerative 
disc changes at the L4-L5 segment.  

When the veteran was afforded a VA general medical 
examination in April 1997, he reported constant low back pain 
and pain in his knee, ankle and leg.  He described a feeling 
of tightness or heaviness in his chest.  It was indicated 
that he was not taking any medication for hypertension.  He 
had trouble with episodic congestion of the nose and sinuses.  
He also reported earaches if he was outside when it was cold.  
He stated that that had always been a problem for him.  He 
also reported episodes of stomach problems.  He reported 
trouble with pain in his neck and the back of the head in the 
bitemporal area.  He stated that he had had headaches all of 
his life.  Various findings were recorded on physical 
examination.  The diagnoses included otalgia on cold exposure 
with a current negative examination; episodic dyspepsia, 
functional in nature and related to stress; muscle-
contraction headaches; palpitations and chest tightness with 
exertion with no findings of coronary artery disease; well-
controlled hypertension; seasonal allergic rhinitis; 
arthralgia of the left knee with internal derangement; remote 
left lower leg fracture with residual pain; and arthralgia of 
the low back and neck.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
and was not aggravated by such service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137.  

As noted previously, when the veteran was examined for 
entrance into service, a fracture of his left lower leg in 
1958 was reported, and an X-ray study showed an old healed 
fracture of the lower third of the tibia.  The veteran also 
reported on a medical history form completed in January 1961 
that he had or had had high or low blood pressure.  On a 
medical history form completed in December 1962, it was 
indicated that he had had high blood pressure readings in the 
past but not high enough to warrant therapy.  When he was 
seen during service in July 1961 with a complaint of 
intermittent episodes of low back pain, he indicated that he 
had had the pain for as long as he could remember.  The 
veteran also indicated on the April 1997 VA general medical 
examination that his earaches had always been a problem for 
him and that he had had headaches all of his life.  It is 
thus apparent that the veteran's low back disability, 
headaches, left leg fracture, and bilateral ear disability 
existed prior to his entry into military service.  There is 
no indication that any of those conditions increased in 
severity during service.  The evidence indicates that the 
manifestations of those conditions during service were 
essentially the same as they had been prior to entering 
military service (with the exception of the veteran's 
diastolic blood pressure, which was higher at separation than 
at entrance examination).  Aggravation is, by definition, the 
pathological advancement of the underlying condition, not a 
mere flare-up in the symptoms of that condition.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Under these 
circumstances, entitlement to service connection by way of 
aggravation for the veteran's low back disability, headaches, 
left leg fracture residuals, and bilateral ear disability or 
earaches is not in order.  38 U.S.C.A. §§ 1111, 1137, 1153; 
38 C.F.R. § 3.306(a).  

III.  The Claim for Service Connection for a Low Back
Disability as Secondary to a Leg and Knee Disability.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The veteran in this case has not established service 
connection for the leg and knee disability that it is claimed 
causes his low back disorder.  There is no legal entitlement 
to service connection on a secondary basis where, as here, 
the veteran has not established service connection for the 
injury or disease said to result in the disability for which 
service connection is claimed.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  Thus, it is apparent that there is no basis for 
establishing service connection for a low back disability as 
secondary to a service-connected disease or injury.  It 
follows that favorable action in connection with the 
veteran's appeal regarding his low back disability is not 
warranted.  

IV.  The Claim for a Total Rating Based on
Individual Unemployability.  

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§  3.340, 3.341, 4.16.  

As indicated previously, the veteran has not established 
service connection for any disability.  Thus, he is obviously 
not precluded from following any type of substantially 
gainful employment as a result of service-connected 
disability or disabilities.  An allowance of his claim for a 
total rating based on individual unemployability is therefore 
not warranted.  Even if service connection were subsequently 
established for hypertension, the record shows that it is 
well controlled and that any associated heart disease is 
minimal at most.  Thus, it is unlikely in the extreme that a 
total compensation rating based on unemployability would be 
for application.  

In the substantive appeal received in October 1997, the 
veteran petitioned for relief requesting entitlement to an 
advisory medical opinion and a thorough and contemporaneous 
examination.  Upon a review of the evidence and after 
considering the appropriate law and regulations and decisions 
of the United States Court of Appeals for Veterans Claims 
(the Court), it is the decision of the undersigned that the 
petition for relief must be denied, with the exception noted 
below.  In relevant part, 38 U.S.C.A. § 7109 provides:  

(a) when, in the judgment of the Board, 
expert medical opinion, in addition to 
that available within the department, is 
warranted by the medical complexity or 
controversy involved in an appeal case, 
the Board may secure an advisory medical 
opinion from one or more independent 
medical experts who are not employees of 
the department.  38 U.S.C.A. § 7109(a) 
(1998) (emphasis added).

Thus, the determination of the need for an advisory medical 
opinion is within the Board's discretion and has been upheld 
by the Court, as has the discretionary determination of the 
need for a thorough and contemporaneous examination.  "If the 
medical evidence of record is insufficient, or, in the 
opinion of the BVA, of doubtful weight or credibility, the 
BVA is always free to supplement the record by seeking an 
advisory medical opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions."  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The veteran in this case has been examined several times in 
the recent past, and the examinations have been thorough.  In 
the judgment of the undersigned, moreover, the issues are 
neither complex nor controversial so as to warrant additional 
development, except as provided below with respect to the 
claim for service connection for hypertension and heart 
disability.  


ORDER

Service connection for residuals of an injury to the upper 
spine radiating into the left shoulder, depression, a chronic 
back disability, a neck disability, a shoulder disability, 
headaches, chronic sinusitis, residuals of a left leg 
fracture, a chronic bilateral ear disability or earaches, a 
chronic stomach disability, and a left knee disability is 
denied.  

Service connection for a low back disability secondary to a 
leg and knee disability is denied.  

A total rating based on individual unemployability is denied.  


REMAND

The veteran seeks service connection for hypertension and 
heart disease.  Well-controlled hypertension was diagnosed on 
VA examination in April 1997, and it was also noted at that 
time that on stress testing, the veteran did not have "a 
clinically significant heart condition."  Under VA 
regulations, hypertension is both a chronic disease and a 
prodromal symptom of cardiovascular disease.  38 C.F.R. 
§ 3.309(a).  

The Board notes that although the veteran indicated on his 
medical history at service entrance that he had a history of 
high or low blood pressure, high blood pressure or 
hypertension was not clinically identified on examination at 
that time.  The presumption of soundness therefore applies, 
and VA has the burden of showing by clear and unmistakable 
evidence that hypertension preexisted service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  As indicated above, the veteran's blood pressure 
was 146/88 on entrance examination but 140/102 on separation 
examination.  His weight was essentially unchanged.  If the 
elevated diastolic reading at service separation represents 
the onsetting symptom of essential hypertension, the question 
arises whether the currently diagnosed hypertension can be 
disassociated therefrom by clear attribution to an 
intercurrent cause.  See 38 C.F.R. § 3.303(b).  If not, the 
presumption of soundness would have to be rebutted by clear 
and unmistakable evidence in order to deny the claim.  

Under the circumstances, the Board concludes that further 
development is in order.  Accordingly, this issue is REMANDED 
to the RO for the following actions:  

1.  The RO should contact the veteran 
through his attorney-representative and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hypertension or heart disease at any time 
before or since service.  With any 
necessary authorization, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran that are not currently of record 
and associate them with the claims file.  

2.  The veteran and his attorney-
representative should also be afforded an 
opportunity to submit to the RO any 
additional evidence or argument in 
support of the claim of entitlement to 
service connection for hypertension and 
heart disability.  

3.  Once the foregoing evidence has been 
obtained to the extent possible, the 
veteran should be afforded a VA 
examination by a physician with 
appropriate knowledge of cardiovascular 
disease including hypertension.  The 
examiner is requested to determine the 
current nature and extent of any 
hypertension or cardiovascular disease 
found to be present.  Any indicated tests 
should be undertaken, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
claims folder in detail, including the 
service medical records, and provide an 
opinion whether it is at least as likely 
as not that any current hypertension or 
cardiovascular disease is etiologically 
related to the complaints and findings 
noted in service, to include whether any 
preexisting high blood pressure underwent 
a permanent increase in severity beyond 
its normal progression during service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim for 
service connection for hypertension and 
heart disease.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney-representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

